Citation Nr: 1227810	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-23 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by which the RO, in pertinent part, denied the claim of entitlement to service connection for hepatitis C.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the issue on appeal is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).  During the pendency of this appeal, VA has not provided the Veteran with a VA examination to determine the nature and etiology of his hepatitis C.  

VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which a veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that a current disability or persistent or recurrent symptoms of a disability is associated with service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

The Veteran contends that he contracted hepatitis C during an inoculation in service.  Specifically, the Veteran believes he was exposed to the hepatitis C virus when an in-service examiner used an air gun to inoculate him.  

VA has determined that the large majority of hepatitis C viral infections can be accounted for by known modes of transmission; however, transmission of the hepatitis C virus with air gun injectors is biologically plausible.  See Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004.  Considering that the Veteran has presented an explanation which is biologically plausible indicating in-service exposure to the hepatitis C virus, it is concluded that there is at least some evidence suggesting that the Veteran's hepatitis C "may be associated with" active service, under the low threshold of McLendon.  McLendon, 20 Vet. App. at 83.  As such, a VA examination is necessary to decide the claim. 

In reviewing the record, the Board notes that the evidence also suggests other potential modes of hepatitis C transmission in this Veteran's case.  For example, in a July 2002 private treatment record, the Veteran provided a history of tattoos, acupuncture, and intranasal drug use.  

Considering this evidence, in providing the opinion required by this remand, the VA examiner should include a full discussion of all modes of potential transmission of hepatitis C in this case.  The examiner should also provide a rationale as to why the examiner believes any of the claimed in-service risk factors for hepatitis C are or are not likely the cause of the hepatitis C.

The Board notes that the Veteran's service treatment records are missing and are presumed to have been destroyed during the 1973 fire at the National Personnel Records Center (NPRC).  As such, the examiner must be instructed to obtain a thorough medical history from the Veteran regarding all possible in-service modes of hepatitis C transmission as well as a history of the Veteran's symptomatology that may be associated with hepatitis C.  The examination instructions are contained in the first paragraph below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule a VA examination for the purpose of determining the etiology of the Veteran's hepatitis C infection. 

The VA examiner should review all relevant evidence from the claims file and obtain a thorough medical history from the Veteran to elicit all possible modes of transmission of hepatitis C in service as well as the nature of the Veteran's hepatitis C symptoms and the approximately length of time each symptoms has been present.  All necessary medical testing should be conducted.  After accomplishing the foregoing, the VA examiner is asked to offer the following opinions: 

Is it as least as likely as not (50 percent or greater degree of probability) that hepatitis C began during service or is otherwise etiologically linked to any in-service event, to include an in-service air gun inoculation, tattoo, and/or intranasal drug use? 

In providing an opinion, the VA examiner should include a full discussion of all modes of transmission and, if applicable, a rationale as to why the VA examiner believes the any such mode of transmission was or was not the source of the current hepatitis C. 

2.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim for service connection for hepatitis C.  If the benefit sought remains denied, the Veteran and his 
representative should be furnished a supplemental statement of the case and should be given an opportunity to submit written or other evidence or argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

